914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron HOLSEY, Plaintiff-Appellant,v.James P. TINNEY, Individually and as Warden of thecorrectional institution, located at Hagerstown, Maryland;T.E. Hebb, Individually, and as a captain assigned day shiftat the correctional institution located at Hagerstown,Maryland;  Clyde Moser, Individually, and as a lieutenant onthe 4 PM-12 AM Shift at the M.C.I. Located at Hagerstown,Maryland;  Gene D. Shives, Individually, and as FormerAssistance Warden at Maryland Correctional Institutionlocated at Hagerstown, Maryland;  Davie's, Individually, andas former assistance warden at the Maryland CorrectionalInstitution located at Hagerstown, Maryland;  Shirley Smith,Individually, and as Librarian at the Maryland CorrectionalInstitution during 1982 located at Hagerstown, Maryland,Defendants-Appellees.

No. 90-7021.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1990.Decided Sept. 24, 1990.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Sr., District Judge.  (C/A No. 82-1833-K).
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Richard Bruce Rosenblatt, Ronald Mark Levitan, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals the district court's order dismissing most of his claims but permitting the amendment of the complaint to add certain claims and defendants.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 To the extent that Holsey's notice of appeal is more in the nature of a petition for a writ of mandamus, the petition is denied.  The docket sheet reflects no undue delay by the district court in acting in this case